Title: [Diary entry: 8 April 1786]
From: Washington, George
To: 

Saturday 8th. Thermometer at  in the Morng.— at Noon and 44 at Night. Lowering more or less all day and sometimes dropping. Wind South, So. Et., & more Easterly and at times pretty fresh. Towards Sun down the appearances of fair weather was more favourable. Rid a little after Sun rise to Muddy to try my drill plow again which with the alteration of the harrow yesterday I find will fully answer my expectation and that it drops the grains thicker, or thinner in proportion to the quantity of Seed in the Barrel. The less there is in it the faster it issues from the holes. The weight of a quantity in the barrel, occasions (I presume) a pressure on the holes that do not admit of a free discharge of the Seed through them—whereas a small quantity (sufficient at all times to cover the bottom of the barrel) is, in a manner sifted through them by the revolution of the Barrel. I sowed with the barrel today, in drills, about 3 pints of a

white well looking Oat, brought from Carolina last year by G. A. Washington in 7 rows running from the path leading from the Overseers Ho[use] to the Quarter to the West fence of the field where the ground was in the best order. Afterwards I sowed in such other parts of the adjoining ground as could at any rate be worked the common Oat of the Eastern shore (after picking out the Wild Onion) but in truth nothing but the late Season could warrant sowing in ground so wet. None of the ground in wch. these Oats were sown had received any improvement from manure—but all of it had been twice plowed, and then listed—after which the harrow had gone over it twice before the Seed harrowing. This, had it not been for the frequent rains &ca. which has fallen would have put the ground in fine order. Transplanted as many of the large magnolio into the Grove at the No. end of the Ho[use] as made the number there  Also transplanted from the same box, 9 of the live Oak—viz., 4 in the bends of the lawn before the House and five on the East of the grove (within the yard) at the No. end of the House. Plowed up my last years turnip patch (at home) to Sow Orchard grass Seeds in. No fish caught to day.